             Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 1 of 10




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

                                     CASE NO.: 1:20-cv-04893

 HOWARD SCHATZ and BEVERLY
 ORNSTEIN,

                  Plaintiffs,                         COMPLAINT FOR COPYRIGHT
                                                      INFRINGEMENT
 v.                                                   (INJUNCTIVE RELIEF DEMANDED)

 PIXELS.COM, LLC and
 TIME USA, LLC,

                  Defendants.



        Plaintiffs HOWARD SCHATZ and BEVERLY ORNSTEIN, by and through their

undersigned counsel, bring this Complaint against Defendants PIXELS.COM, LLC and TIME

USA, LLC for damages and injunctive relief, and in support thereof states as follows:

        1.       This is an action arising under the Copyright Act, 17 U.S.C. §§ 501, 1202.

        2.       This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

§§ 1331, 1338(a).

        3.       Defendants are subject to personal jurisdiction in New York.

        4.       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

because the events giving rise to the claims occurred in this district, Defendants engaged in

infringement in this district, Defendants reside in this district, and Defendants are subject to

personal jurisdiction in this district.

        5.       Plaintiffs HOWARD SCHATZ (“Schatz”) and BEVERLY ORNSTEIN

(“Ornstein”), bring this action for violation of their exclusive rights under the Copyright Act to




                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
            Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 2 of 10




copy, display, create derivative works and distribute Schatz’s original copyrighted works of

authorship, and for falsification of copyright management information.

       6.         Schatz is an American photographer whose photographs are exhibited in

museums and photography galleries internationally and are included in innumerable private

collections. Schatz has received international acclaim for his work and has won virtually every

award in his field including numerous “Photographer of the Year” awards and Gold Medals in

the most prestigious competitions, such as Graphis Photography Annual and One Eyeland. His

work has also been published in twenty-two monographs.

       7.         Schatz’s images are in high demand. He has been sought out and contracted to

capture photographs for advertising by clients such as Ralph Lauren RLX, Escada, Sergio

Tacchini, Nike, Reebok, Wolford, Etienne Aigner, Sony, Adidas, Finlandia Vodka, MGM Grand

Hotel, Virgin Records, and Mercedes-Benz.

       8.         Ornstein, Schatz’s wife and business partner, own the copyrights in Schatz’s

images jointly.

       9.         Defendant Pixels.com, LLC (“Pixels”) is an Illinois limited liability company

with its principal place of business at 2202 Main Street, Santa Monica, California, 90405, and

can be served by serving its Registered Agent, Mr. Sean T. Broihier, at the same address.

       10.        Pixels owns and operates numerous print on demand websites including

www.fineartamerica.com, www.1xondemand.com, www.bridgemanondemand.com,

www.designerprints.com, www.licensing.pixels.com, www.mobileprints.com, www.pixels.com,

www.scottlistfieldondemand.com, www.shopdeckthewallsart.com, www.shopforart.com, and

www.shopthegreatframeupart.com.




                                                 2
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
         Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 3 of 10




       11.     In truth, Pixels is nothing more than a vehicle for the unlawful exploitation and

infringement of valuable and iconic images like those created by Schatz. A large percentage of

Pixels’ business is copyright infringement plain and simple.

       12.     Pixels claims protection from the Digital Millennium Copyright Act, but its

business fails to qualify as a service provider under 17 U.S.C. § 512(c).

       13.     Defendant TIME USA, LLC (“Time USA”) is a Delaware limited liability

company with its principal place of business at 225 Liberty Street, New York, New York, 10281,

and can be served by serving its Registered Agent, CT Corporation System, at 28 Liberty Street,

New York, New York, 10005.

       14.     Time USA is the current owner of the trademark for the American weekly news

magazine and website entitled “TIME.”

       15.     The defendants recently announced that “TIME has selected Pixels to power their

new e-commerce website and sell canvas prints, framed prints, metal prints, and wood prints of

your favorite magazine covers! TIME joins hundreds of globally-recognized brands such as

Sports Illustrated, Vanity Fair, The New Yorker, National Geographic, Vogue, Anne Geddes,

and Major League Baseball that sell through Pixels.com and power their websites with

Pixels.com technology.”

       16.     Included among the “favorite magazine covers” available for purchase in the form

of “canvas prints, framed prints, metal prints, and wood prints” are five Time Magazine covers

which feature Schatz’s photographs shown below in figures 1 through 5 below.




                                               3
                                           SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 4 of 10




                            Figure 1
                 Time Magazine, December 9, 2002




                            Figure 2
                 Time Magazine, February 18, 2002




                                 4
                             SRIPLAW
         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 5 of 10




                            Figure 3
                   Time Magazine, April 28, 2003




                            Figure 4
                  Time Magazine, August 30, 2004




                                 5
                             SRIPLAW
         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
         Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 6 of 10




                                          Figure 5
                                 Time Magazine, April 28, 2003




       17.     Each of the photographs displayed on the Time Magazine covers shown in

Figures 1 through 5 above, herein collectively referred to as the “Works,” were created by Schatz

and are copyrighted by Schatz and Ornstein.

       18.     Defendants are selling Plaintiffs’ Works in numerous locations on the Internet

including at https://timecoverstore.com/ and https://pixels.com/overview/lookbooks/time-covers.

       19.     The photographs displayed in Figures 1, 2 and 4 above were registered with the

Register of Copyrights on April 20, 2007 and assigned the registration number VAu000740418.

A true and correct copy of the registration certificate is attached hereto as Exhibit 1.

       20.     The photographs displayed in Figures 3 and 5 above were registered with the

Register of Copyrights on January 16, 2009 and were assigned the registration number

VAu001034033. A true and correct copy of the registration certificate is attached hereto as

Exhibit 2.
                                                 6
                                             SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
         Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 7 of 10




       21.     At or about the time of the publication of each issue of Time Magazine shown

above, the Works were licensed to the company that owned Time Magazine at that time for the

limited use of the Works as the cover photos for those issues, and for no other purpose.

       22.     Neither Schatz nor Ornstein ever licensed the Works to Pixels or Time USA for

the purposes for which the defendants are using the Works now, namely the making of “canvas

prints, framed prints, metal prints, and wood prints.”

       23.     In connection with the display, copying and sale of the Works, defendants have

falsified copyright management information by: a) falsely claiming ownership of or rights to

plaintiff’s work by superimposing the name of their website “fineartamerica.com” on “full

resolution previews” of plaintiffs’ Work, and b) falsely crediting “Time” as the

photographer/artist instead of crediting the plaintiffs as shown below in Figure 6.



                                          Figure 6
                  Screenshot showing “fineartamerica.com” superimposed
                         over a portion of the Work and false CMI




                                                7
                                            SRIPLAW
                     CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
          Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 8 of 10




        24.     The sale of “canvas prints, framed prints, metal prints, and wood prints” of the

issues of Time Magazine by defendants competes with Schatz and Ornstein’s fine art printing

and licensing business at https://howardschatz.com/ where prints of Schatz’s works, including

the Works at issue in this action, can be viewed and licensed.

        25.     Neither defendant bothered to seek permission or license from Schatz or Ornstein

prior to embarking upon their latest venture selling “canvas prints, framed prints, metal prints,

and wood prints” of the Works.

        26.     Neither defendant ever requested nor received permission to place the

“fineartamerica.com” watermark on the Works.

        27.     The defendants’ continued exploitation and sale of the Works causes harm to

Schatz and Ornstein that cannot be addressed by damages alone.

        28.     Defendants purposefully disregard copyright law based on its misplaced belief

that they are entitled to protection pursuant the DMCA safe harbor. Defendants are not entitled to

safe harbor or other defense pursuant to 17 U.S.C. § 512 in this action. Defendants’ business

model facilitates and profits from rampant copyright infringement.

                                       COUNT I
                                COPYRIGHT INFRINGEMENT

        29.     Plaintiffs incorporate the allegations of paragraphs 1 through 28 of this Complaint

as if fully set forth herein.

        30.     Plaintiffs own valid copyrights in the Works at issue in this case.

        31.     Plaintiffs registered the Works at issue in this case with the Register of

Copyrights pursuant to 17 U.S.C. § 411(a).

        32.      Defendants copied, displayed, and distributed the Works at issue in this case and

made derivatives of the Works without Plaintiffs’ authorization in violation of 17 U.S.C. § 501.

                                                 8
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
          Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 9 of 10




        33.      Defendants performed the acts alleged in the course and scope of its business

activities.

        34.      Defendants’ acts were willful.

        35.      Plaintiffs have been damaged.

        36.      The harm caused to plaintiffs has been irreparable.

                                COUNT II
          FALSIFICATION OF COPYRIGHT MANAGEMENT INFORMATION

        37.      Plaintiffs incorporate the allegations of paragraphs 1 through 28 of this Complaint

as if fully set forth herein.

        38.      Defendants knowingly and with the intent to enable or facilitate copyright

infringement, provided CMI that is false in connection with the defendants’ copying and display

of the Works at issue in this action in violation of 17 U.S.C. § 1202(a).

        39.      Defendants caused, directed and authorized others commit these acts knowing or

having reasonable grounds to know that they will induce, enable, facilitate or conceal

infringement of Plaintiffs’ rights in the Works at issue in this action protected under the

Copyright Act.

        40.      Plaintiffs have been damaged.

        41.      The harm caused to Plaintiffs is irreparable.

        WHEREFORE, the Plaintiffs Howard Schatz and Beverly Ornstein pray for judgment

against Defendants Pixels.com, LLC and Time USA, LLC that:

                    a. Defendants and their officers, agents, servants, employees, affiliated

                         entities, and all of those in active concert with them, be preliminarily and

                         permanently enjoined from committing the acts alleged herein in violation

                         of 17 U.S.C. §§ 501, 1203;

                                                  9
                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
       Case 1:20-cv-04893-GBD Document 1 Filed 06/25/20 Page 10 of 10




                 b. Defendants be required to pay Plaintiffs their actual damages and

                     Defendants’ profits attributable to the infringement, or, at Plaintiffs’

                     election, statutory damages, as provided in 17 U.S.C. §§ 504, 1203;

                 c. Plaintiffs be awarded its attorneys’ fees and costs of suit under the

                     applicable statutes sued upon;

                 d. Defendants be required to account for all profits, income, receipts, or other

                     benefits derived by Defendants as a result of their unlawful conduct;

                 e. Plaintiffs be awarded prejudgment interest; and

                 f. Plaintiffs be awarded such other and further relief as the Court deems just

                     and proper.

                                       JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable.

DATED: June 25, 2020                         Respectfully submitted,


                                             /s/ Joel B. Rothman
                                             JOEL B. ROTHMAN (JR0352)
                                             joel.rothman@sriplaw.com
                                             JOSEPH A. DUNNE (JD0674)
                                             joseph.dunne@sriplaw.com
                                             JONAH A. GROSSBARDT (JG5854)
                                             jonah.grossbardt@sriplaw.com

                                             SRIPLAW
                                             125 Maiden Lane
                                             Suite 5C
                                             New York, NY 10038
                                             929.200.8446 – Telephone
                                             561.404.4353 – Facsimile

                                    Attorneys for Plaintiffs Howard Schatz and Beverly Ornstein




                                              10
                                           SRIPLAW
                    CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
